DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 12/02/2020.
Claims 1-9 are pending.

Response to Amendment

Applicant has amended independent claims 1, 8-9 to include new/old limitations in a form not previously presented necessitating considerations and new search. Claims 3, 5 have been cancelled by the Applicant.

Claim Objections


Claim 1 is objected to because of the following informalities: 
 -- 3D -- is in the short form in claim 1  
Appropriate correction is required.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The following claim language is not clearly understood:
Claim 1 line 16 recites “execution cycle” executing at least one operation. It is unclear if the execution cycle is indicating time of the execution, frequency/cycle of the processor/CPU or the duration of the operation and if the different execution cycle takes same or different execution time. 
Claim 1 line 24 recites “ceases to run …based on determination”. It is unclear if the manager ceases to run upon determination or upon determination that the duration … is greater than a threshold (i.e. will the execution of manager stops even if the duration is less than the threshold or mere comparison of duration with the threshold).
Claims 8 and 9 recite computer medium and system for claim 1 respectively. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the independent claims.


Response to Arguments
The previous objections under 35 USC 112 have been maintained for further clarification.

Allowable Subject Matter

Claims 1, 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 11/03/220 (see page 8-9 of the Applicant’s remarks), Examiner finds the claimed invention is patentably distinct from the prior art of record. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195